Title: To James Madison from Joseph Kent, 12 March 1815
From: Kent, Joseph
To: Madison, James


                    
                        Sir,
                        Rose Mount Near Bladensburg 12th. March 1815
                    
                    About two years ago I had the honor to present to you recommendations couched in the strongest terms & from the first characters in Maryland in favour of Mr. W. G. D. Worthington of Nottingham & you were good enough to express your approbation of them, & intimate your willingness to notice him whenever a fit opportunity occured.
                    As a proof of Mr. Ws. worthiness he was last fall unanimously elected to a seat in the Senate of this state.
                    He is a lawyer by profession & possesses talents & integrity, but is poor with a large family, in consequence of his property consisting in unsettled lands in the State of Kentucky.
                    If there is any thing within your gift, with a moderate salary, I do not think you coud better dispose of it, than to bestow it on this deserving Man.
                    I am well aware that I have no particular claims on you for favours, but I really think Mr. W. has & I hope I shall not incur the imputation of presumption when I take the liberty of pointing out a character at once deserving of your notice, & well fited to discharge with advantage to the country any duties that may be imposed on him. With great respect yr. Ob. Sevt.
                    
                        
                            Jos: Kent
                        
                    
                 